EXHIBIT 10.8.3
FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT is made and
entered into as of October 16, 2008 (“Amendment”) by and among PDG
Environmental, Inc., a Delaware corporation (“Parent”), Project Development
Group, Inc., a Pennsylvania corporation (“Project”), Enviro-Tech Abatement
Services, Co., a North Carolina corporation (“Enviro-Tech”), and PDG, Inc., a
Pennsylvania corporation (“PDG”), (Parent, Project, Enviro-Tech and PDG
collectively, the “Initial Borrowers”), Flagship Restoration, Inc., a Delaware
corporation (“Flagship”), and Servestec, Inc., a Florida corporation (Initial
Borrowers, Flagship and Servestec, collectively, the “Borrowers”) and The
Huntington National Bank, successor in interest to Sky Bank (“Bank”).
     WHEREAS, the Bank has provided certain loans to Borrowers pursuant to the
terms of a an Amended and Restated Credit Agreement dated as of June 9, 2006, as
amended by a Waiver and First Amendment to Amended and Restated Loan Agreement
dated as of May 15, 2007, and Second Amendment to Amended and Restated Loan
Agreement dated as of July 31, 2007, and Third Amendment to Amended and Restated
Loan Agreement dated September 2, 2008 between the Borrowers and the Bank
(together with all prior and future amendments, extensions, modifications and
restatements thereof, the “Credit Agreement”); and
     WHEREAS, the loans made in accordance with the Credit Agreement (“Loans”)
are evidenced by (i) the Facility A Note in the original principal amount of
$400,000, (ii) the Facility D Note in the maximum aggregate amount of
$15,000,000, and (iii) the Facility F Loans in the original principal amount of
$400,000 executed by Borrowers in favor of the Bank; and
     WHEREAS, the indebtedness and obligations evidenced by the Notes are
secured by, among other things, Borrowers’ accounts, accounts receivable, the
proceeds and products of the foregoing, and all other property identified in the
Security Agreements executed by Borrowers in favor of the Bank (together with
all prior and future amendments, extensions, modifications and restatements
thereof, collectively the “Security Agreements”) and Borrowers’ real property
and all other property identified in the Open-End Mortgage and Security
Agreement executed by Project in favor of the Bank (together with all prior and
future amendments, extensions, modifications and restatements thereof,
collectively, the “Mortgage”); and
     WHEREAS, the Credit Agreement, the Notes, the Security Agreements, the
Mortgage and this Amendment, and any and all other documents, agreements, and
instruments entered into in connection with any of the foregoing are
collectively referred to as the “Loan Documents”; and
     WHEREAS, the Borrowers have requested the Bank to increase the Facility D
Loan Amount, as defined in the Credit Agreement, on a temporary basis; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Bank is willing to amend certain provisions of the Loan
Documents subject to the terms and conditions set forth in this Amendment; and
     NOW THEREFORE, the parties hereto for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, covenant and agree as follows:
1. Affirmation of Recitals. The recitals set forth above are true and correct
and incorporated herein by reference.
2. Definitions. All capitalized terms used herein, but not otherwise defined,
shall have the meaning ascribed to such terms in the Loan Documents.
3. Amendments to Certain Definitions in Section 1.01 of the Credit Agreement.
Effective from and after the date hereof, the following provisions of
Section 1.01 of the Credit Agreement shall be amended as follows:

  (i)   The following defined term “Facility D Loan Amount” shall be amended and
restated as follows:         “Facility D Loan Amount” shall mean:

  (a)   For the period commencing on the Third Amendment Date through and
including October 16, 2008, the Facility D Loan Amount shall be an amount not to
exceed $15,000,000;     (b)   For the period commending October 17, 2008 and
continuing through February 27, 2009, the Facility D Loan Amount shall be an
amount not to exceed $16,500,000;     (c)   For the period commencing
February 28, 2009, and continuing through May 30, 2009, the Facility D Loan
Amount shall be an amount not to exceed $15,000,000;     (d)   For the period
commencing May 31, 2009, and continuing through November 29, 2009, the Facility
D Loan Amount shall be an amount not to exceed $14,500,000; and     (e)   For
the period commencing November 30, 2009 and continuing through the Facility D
Expiry Date, the Facility D Loan Amount shall be an amount not to exceed
$14,000,000.

  (ii)   The defined term “Facility D Note” shall mean the Seventh Amended and
Restated Facility D Note dated as of the Fourth Amendment Date, as the same may
be increased, decreased, amended, restated, modified or supplemented from time
to time.     (iii)   The following defined term “Fourth Amendment Date” shall be
inserted into Section 1.01 of the Credit Agreement in appropriate alphabetical
order:         “Fourth Amendment Date” shall mean October 16, 2008.”

2



--------------------------------------------------------------------------------



 



4. Lien Searches. No later than October 30, 2008, Borrowers shall provide lien
searches satisfactory to the Bank in all respects on each of the Borrowers ,
which lien searches shall confirm that the Bank has a first lien security
interest in all the assets of the Borrowers, subject only to liens permitted
under the Loan Agreement. The cost of such searches shall be borne by the
Borrowers in accordance with Section 11 of this Amendment.
5. Representations and Warranties.

  (i)   Each Borrower has and will continue to have corporate power and
authority to execute, deliver and perform the provisions of this Amendment, the
other Loan Documents, and the Credit Agreement as amended hereby and to execute
and deliver the instruments required by the provisions of the Credit Agreement
as amended hereby to be executed and delivered by it; and all such action has
been duly and validly authorized by all necessary corporate proceedings on the
part of each Borrower.     (ii)   The execution and delivery of this Amendment
and the carrying out of this Amendment, the other Loan Documents, and the Credit
Agreement as amended hereby will not violate any provisions of law or the
articles of incorporation or bylaws of any Borrower or of any agreement or other
instrument to which any Borrower is a party or by which it is bound or to which
it is subject.     (iii)   This Amendment and the other Loan Documents, which
have been duly and validly executed and delivered by Borrowers, and the Credit
Agreement as amended hereby, constitute legal, valid and binding obligations of
each Borrower enforceable in accordance with the terms hereof and thereof.    
(iv)   The representations and warranties by the Borrowers contained in the
Credit Agreement and the other Loan Documents are correct and accurate on and as
of the date hereof.     (v)   No event has occurred and is continuing and no
condition exists which constitutes an Event of Default or Potential Default.

6. Collateral. The Obligations shall continue to be secured by a first priority
security interest in and lien upon all of the Borrowers’ inventory, accounts,
accounts receivable, and the proceeds and products thereof, and all of the other
property that may be identified in the Security Agreement and the Mortgage. In
no event shall the Borrowers suffer or permit any payment or performance bonds
to encumber any accounts receivable arising from any work, jobs or project other
than those accounts receivable directly arising from the specific bonded work,
jobs or projects.

3



--------------------------------------------------------------------------------



 



7. Conditions to this Amendment. The obligation of the Bank to enter into this
Amendment and to continue to make any loan or advance under the Credit Agreement
is subject to the satisfaction of the following further conditions:
     (a) This Amendment and the Facility D Note shall have been duly executed by
the Borrowers and delivered to the Bank.
     (b) Corporate resolutions and other certifications by or on behalf of the
Borrowers, in form and substance required by the Bank in its sole and absolute
discretion and such resolutions and certifications shall have been delivered to
the Bank on the date of this Amendment;
     (c) The Borrowers shall pay to the Bank the Amendment Fee and all other
fees provided for in Section 11 hereof on the date of this Amendment; and
     (d) The Borrowers shall provide an opinion of counsel in form and substance
satisfactory to the Bank.
8. Acknowledgment of No Claims. Each of the Borrowers acknowledges and agrees
that it (a) has no claims, counterclaims, setoffs, actions or causes of action
of any kind or nature whatsoever against the Bank or any of its directors,
officers, employees, agents, attorneys, legal representatives, successor or
assigns, that directly or indirectly arise out of or are based upon or in any
manner connected with any Prior Related Event, (b) certifies that there is no
impairment of the validity or enforceability of this Amendment or any of the
Loan Documents to which it is a party, and (c) hereby waives and releases the
same. As used herein the term “Prior Related Event” means any transaction,
event, circumstance, action, failure to act or occurrence of any sort or type,
whether known or unknown, which occurred, existed, was taken, was permitted or
begun prior to the execution of this Amendment and occurred, existed, was taken,
was permitted or begun in accordance with, pursuant to or by virtue of any of
the terms of this Amendment or any of the Loan Documents (or prior iterations
thereof), or which was related or connected in any manner, directly or
indirectly, to the loans made or secured pursuant thereto or evidenced thereby.
9. No Bankruptcy Intent. Each of the Borrowers represents and warrants that it
has no present intent (i) to file any voluntary petition under any chapter of
the Bankruptcy Code, title 11 U.S.C., or in any manner seek relief, protection,
reorganization, liquidation or dissolution, or similar relief for borrowers
under any other state, local, federal or other insolvency laws, either at the
present time, or at any time hereafter, or (ii) directly or indirectly to cause
any involuntary petition to be filed against any Borrower, or directly or
indirectly to cause any Borrower to become the subject of any proceedings
pursuant to any other state, federal or other insolvency law providing for the
relief of borrowers, either at the present time, or at any time hereafter, or
(iii) directly or indirectly to cause any interest of any Borrower to become the
property of any bankrupt estate or the subject of any state, federal or other
bankruptcy, dissolution, liquidation or insolvency proceedings.
10. No Fraudulent Intent. Neither the execution and delivery of this Amendment,
nor the performance of any actions required hereunder or described herein is
being consummated by any Borrower with or as a result of any actual intent by
such Borrower to hinder, delay or defraud any entity to which such Borrower is
not or will hereafter become indebted.

4



--------------------------------------------------------------------------------



 



11. Amendment Fee; Reimbursement of Expenses.
     The Borrowers, jointly and severally, agree to pay the Bank an amendment
fee of $18,750 (the “Amendment Fee”) on the Fourth Amendment Date. In addition,
Borrowers, jointly and severally, agree to pay or cause to be paid and save the
Bank harmless against liability for the payment of all out-of-pocket expenses
incurred by the Bank, including without limitation, appraisals, environmental
consultants, accountants and other professional experts or independent
contractor fees, costs and expenses and fees and expenses of legal counsel
(including inside counsel) (a) arising in connection with the development,
preparation, printing, execution, administration, interpretation and performance
of this Amendment and any of the Loan Documents, (b) relating to any requested
amendments, waivers or consents pursuant to the provisions hereof or thereof
whether or not such are implemented, and (c) arising in connection with the
enforcement of this Amendment or any Loan Documents, including the proof and
allowability of any claim arising thereunder, whether in bankruptcy or
receivership proceedings or otherwise and monitoring and otherwise participating
in any bankruptcy, receivership or similar proceeding involving or affecting the
Borrower or any other person or entity which may have any liability for any of
the obligations of the Borrower under this Amendment and the Loan Documents.
12. Notices. Any notice or other written communication required hereunder shall
be in writing and shall be deemed to have been validly delivered (a) upon
deposit in the United States mail, with proper postage prepaid, (b) by hand
delivery, or (c) by overnight express mail courier, and addressed to the party
to be notified at the following address or to such other address as each party
may designate for himself or herself in writing by like notice:

     
To the Borrowers or any of them:
  To the Bank:
 
   
PDG Environmental, Inc.
1386 Beulah Road, Building 801
Pittsburgh, PA 15235
Attention: John C. Regan
  The Huntington National Bank
Pitt Times Building
336 Fourth Avenue, Suite 2
Pittsburgh , PA 15222
Attention: Richard M. Collins
Vice President
 
   
with a copy to:
  with a copy to:
 
   
James D. Chiafullo, Esq.
Cohen & Grigsby, P.C.
625 Liberty Avenue
Pittsburgh, PA 15222
  Suzanne Ewing, Esq.
Buchanan Ingersoll & Rooney
20th Floor, One Oxford Centre
Pittsburgh, PA 15219

5



--------------------------------------------------------------------------------



 



13. Due Authority; Valid and Binding. Each of the Borrowers represents that its
execution and delivery of this Amendment and the carrying out of this Amendment
and the Loan Documents to which it is a party, as amended hereby, will not
violate any provisions of the law, its articles of incorporation or bylaws, or
of any agreement or other instrument to which it is a party or by which it is
bound or to which it is subject. Each of the Borrowers further represent that
this Amendment has been duly authorized by all necessary action and this
Amendment and the Loan Documents to which it is a party, as amended, constitute
legal, valid and binding obligations of such party, enforceable in accordance
with the terms hereof.
14. Entire Agreement; Governing Law. This Amendment sets forth the entire
agreement relating to the subject matter hereof and supersedes all prior
statements, agreements and understandings, whether written or oral, relating
thereto. None of the provisions hereof may be waived, changed or terminated,
except by a writing signed by the parties hereto. This Amendment and the
respective rights and obligations created hereby shall be interpreted in
accordance with and governed by the laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be wholly performed within such
Commonwealth. The paragraph titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement to the parties hereto.
15. Jurisdiction and Venue. The parties hereto agree that the United States
District Court for the Western District of Pennsylvania and the Court of Common
Pleas of Allegheny County, Pennsylvania, may have jurisdiction to hear and
determine any claims or disputes as to matters pertaining to this Amendment or
any matter arising therefrom. The parties hereto hereby expressly submit and
consent in advance to such jurisdiction and venue in any proceeding commenced
against the parties in either of such courts. Notwithstanding the foregoing, the
parties hereto reserve to themselves the right to assert federal court
jurisdiction based upon diversity of citizenship or any other basis upon which
such federal jurisdiction may be properly claimed and asserted and, to such end,
reserve to themselves the right to remove any action commenced in the Court of
Common Pleas of Allegheny County, Pennsylvania, to the United States District
Court for the Western District of Pennsylvania if such removal be authorized by
law.
16. WAIVER OF JURY TRIAL. THE PARTIES HERETO EACH WAIVE THEIR RIGHT TO TRIAL BY
JURY IN ANY CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT.
17. ACKNOWLEDGMENT OF DISCLOSURE AND WAIVER OF CONFESSION OF JUDGMENT RIGHTS.
(a) EACH OF THE BORROWERS HEREBY ACKNOWLEDGES AND AGREES THAT THE NOTE CONTAINS
PROVISIONS UNDER WHICH THE BANK MAY ENTER JUDGMENT BY CONFESSION AGAINST THE
BORROWERS. EACH OF THE BORROWERS BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE
AND A HEARING ON THE VALIDITY OF ANY JUDGMENT OR OTHER CLAIMS THAT MAY BE
ASSERTED AGAINST IT BY THE BANK HEREUNDER BEFORE JUDGMENT IS ENTERED, IT HEREBY
FREELY AND KNOWINGLY WAIVES THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO
THE BANK ENTERING JUDGMENT AGAINST IT BY CONFESSION PURSUANT TO THE TERMS
THEREOF.

6



--------------------------------------------------------------------------------



 



     (b) EACH OF THE BORROWERS ALSO ACKNOWLEDGES AND AGREES THAT THE NOTE
CONTAINS PROVISIONS UNDER WHICH THE BANK, TO THE EXTENT PERMITTED BY APPLICABLE
LAW MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER NOTICE OR A HEARING, ATTACH,
LEVY OR OTHERWISE SEIZE PROPERTY OF THE BORROWERS IN FULL OR PARTIAL PAYMENT OF
THE JUDGMENT, BEING FULLY AWARE OF ITS RIGHTS AFTER JUDGMENT IS ENTERED
(INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MOVE TO OPEN OR STRIKE THE
JUDGMENT), EACH OF THE BORROWERS HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY
WAIVES THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO THE BANK’S TAKING SUCH
ACTIONS AS MAY BE PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR
NOTICE TO IT.
18. Time is of the Essence. Time shall be of the strictest essence in the
performance of each and every one of the Borrowers’ obligations hereunder
including, without limitation, the obligations to make payments to the Bank, to
furnish information to the Bank and to comply with all reporting information.
19. No Waiver of Rights under the Loan Documents. The Bank expressly reserves
any and all rights and remedies available to it under this Amendment, the Loan
Documents, any other agreement or at law or in equity or otherwise. No failure
to exercise, or delay by the Bank in exercising any right, power or privilege
hereunder or under any of the Loan Documents shall preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege. The
rights and remedies provided in this Amendment and the Loan Documents are
cumulative and not exhaustive of each other or of any right or remedy provided
by law or equity or otherwise. No notice to or demand upon any Borrower in any
instance shall, in itself, entitle any Borrower to constitute a waiver of any
right of the Bank to take any other or further action in any circumstance
without notice or demand.
20. No Commitment. This Amendment is not intended as a commitment by the Bank to
modify the Loan Documents in any respect or otherwise, except to the extent
expressly set forth herein, and the Bank hereby specifically confirms that it
makes no such commitment and specifically advises that no action should be taken
by any Borrower based upon any understanding that such a commitment exists or on
any expectation that any such commitment will be made in the future.
21. No Third Party Beneficiaries. This Amendment is made for the sole benefit
and protection of the Bank and the Borrowers and their respective successors and
permitted assigns. By execution of this Amendment, the Bank does not intend to
assume and is not hereby assuming any obligation to any third party. No third
party shall be or shall be deemed a beneficiary of this Amendment.

7



--------------------------------------------------------------------------------



 



22. Marshalling; Payments Set Aside. The Bank shall not be under any obligation
to marshall any assets in favor of any Borrower or any other person or against
or in payment of any or all of the Obligations. To the extent that a payment or
payments are made to the Bank or the Bank enforces any of its liens, and such
payment or payments or the proceeds of such enforcement or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Borrowers, or any of them, a trustee, receiver or any other
person under any law including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of any such
restoration, the obligation or part thereof and any lien relating thereto
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement had not
occurred.
23. Voluntary Agreement. Each of the Borrowers represents and warrants that it
is represented by legal counsel of its choice and that it has consulted with
counsel regarding this Amendment, that it is fully aware of the terms contained
herein and that it has voluntarily and without coercion or duress of any kind
entered into this Amendment.
24. Severability. In case any one or more of the provisions of this Amendment
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, and such invalid, illegal or
unenforceable provision shall be deemed modified to the extent necessary to
render it valid while most nearly preserving its original intent.
25. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
26. Binding Agreement. This Amendment shall be binding upon and shall inure to
the benefit of the Borrowers and the Bank and their respective heirs, successors
and assigns; provided, however, that the Borrowers may not assign any of their
rights or duties hereunder without the prior written consent of the Bank.
[SIGNATURES APPEAR ON THE NEXT PAGE.]

8



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof with the intent to be legally bound.

              ATTEST:   PDG ENVIRONMENTAL, INC.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           
 
           
 
           
 
            ATTEST:   PROJECT DEVELOPMENT GROUP, INC.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           
 
           
 
           
 
            ATTEST:   ENVIRO-TECH ABATEMENT SERVICES, CO.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           
 
           
 
           
 
            ATTEST:   PDG, INC.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           
 
           
 
           
 
            ATTEST:   FLAGSHIP RESTORATION, INC.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           

9



--------------------------------------------------------------------------------



 



              ATTEST:   SERVESTEC, INC.
 
           
 
           
By:
      By:   /s/ John C. Regan
 
           
 
           
 
           
 
            ATTEST:   THE HUNTINGTON NATIONAL BANK
 
           
 
           
By:
      By:   /s/ Richard M. Collins
 
           
 
          Richard M. Collins, Vice President

10